DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “during an injection even to inhibit flow to the drain conduit” however it is unclear if this is referring to the same “injection event” recited in claim 1, from which claim 3 is dependent upon, of if this is a separate “injection event” from the aforementioned recitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crofts et al. (US Pat No 6,293,254 B1).
Re claim 1, Crofts et al. show a fuel injector (Figs. 2a & 6), comprising:
an injector body (100) comprising an internal injector cavity (150), a flow passageway (114), and a drain conduit (154), and the flow passageway (114) is in fluid communication with at least one injector orifice (110);
a valve assembly (134) comprising a valve seat (148) and a valve member (156) in fluid communication with the flow passageway (114), the valve member being configured to move (col. 5, lines 35-41) between an open position allowing fuel flow through the at least one injector orifice (110) and a closed position inhibiting fuel flow through the at least one injector orifice (110);
a nozzle valve element (108) fluidly coupled to the valve assembly;
an actuator (col. 6, lines 9-15) operably coupled to the valve assembly and the nozzle valve element; and 
a flexible member (302) configured to elastically deform in response to pressure in the fuel injector (col. 6, lines 19-28 and col. 7, lines 37-40 – as the “large fuel pressure force” acts on the floating sleeve, the floating sleeve will “move, expand, and contract in a radial direction due to, for example, high pressure forces in control chamber 142” and be held in “abutment against” the seat, as this is a necessary and repeatable operation, this deformation could not possibly be above a yield point and thus will be in the elastic range), and the flexible member is configured to inhibit flow to the drain conduit during an injection event (“during an injection event: col. 7, lines 16-25; “the flexible member is configured to inhibit flow to the drain conduit: col. 7, lines 28-33 and lines 37-44; emphasis added).

Re claim 6, Crofts et al. show the flexible member includes a first flow passage (Fig. 6, 314) configured to control a rate of opening the nozzle valve element (108) and a second flow passage (316) configured to control a rate of closing the nozzle valve element (108).
Re claim 7, Crofts et al. show an upper plunger member (Fig. 2a, 136) and a biasing element (128), the biasing element (128) being positioned longitudinally between the upper plunger member (136) and the nozzle valve element (108), wherein the upper plunger member (136) and the nozzle valve element (108) are configured to move (col. 6, lines 22-28) relative to the flexible member (302) and at least a portion of the upper plunger member (136) is positioned within the biasing element (128).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Crofts et al. (US Pat No 6,293,254 B1) in view of Haltiner, Jr. et al. (US Pat No 6,364,222 B1).
Re claim 3, Crofts et al. disclose all aspects of the claimed invention including the flexible member which includes a projection configured to abut a lower end of the control valve seat during an injection event to inhibit flow to the drain circuit as shown in the annotated figure below but does not teach the flexible member includes a plurality of projections.

    PNG
    media_image1.png
    596
    889
    media_image1.png
    Greyscale


Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the flexible member of Crofts et al. include a plurality of projections as taught by Haltiner, Jr. et al. as Crofts teaches this abutment results in a dynamic coefficient of friction at the seating resulting minimizing control piston and nozzle valve element bending and wear (Crofts – col. 7, lines 46-56).
Re claim 4, Crofts et al. as modified by Haltiner, Jr. et al. show the plurality of projections includes at least a first annular projection (Haltiner – Fig. 3, 64) and a second annular projection (Haltiner – 54) positioned radially inward of the first annular projection, and a height of the second annular projection (Haltiner – 54) is less than that of the first annular projection (Haltiner – 64).
Re claim 5, Crofts et al. as modified by Haltiner, Jr. et al. show a stop surface (Haltiner – Fig. 3, 72) positioned radially inward of the first (Haltiner – 64) and second (Haltiner – 54) annular projections, and the stop surface is configured to inhibit elastic deformation of the flexible member (Crofts – Fig. 6, 302) when the stop surface abuts the lower end of the control valve seat (Crofts – 148).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crofts et al. (US Pat No 6,293,254 B1) in view of Swank et al. (US Pat No 5,301,876).
Re claim 8, Crofts et al. disclose all aspects of the claimed invention but does not teach the flexible member is comprised of steel.
However, Swank et al. show an injector with a valve connected to a drain to control the injection pressure value and includes a member comprised of steel (col. 11, line 6).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the flexible member in Crofts et al. comprise steel as taught by Swank et al. to predetermine the 
Re claim 9, Crofts et al. as modified by Swank et al. show the flexible member (Crofts – Fig. 6, 302) is configured to elastically deform (member 302 in Crofts will be subject to bearing stresses which would amount to within the elastic yield range) within an elastic yield range of the steel.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Regarding applicant’s arguments of claim 1, specifically applicant states that Crofts fails to disclose a flexible member configured to inhibit flow to the drain circuit during an injection event. Applicant points to control valve element 156 in Crofts as what actually blocks drain flow through drain passage 154 and as such it is “injection control valve element 156, and not sleeve seat section 302, which the office action characterizes as the flexible member of independent claim 1, blocks or inhibits drain flow. Sleeve seat section 302 itself does not inhibit drain flow in any way.” Applicant goes on to say that injection control valve element 156 is not blocking drain flow through drain passage 154 during an injection event, but rather when flow through injector orifices 110 is also blocked. However, contrary to applicant’s assessment, sleeve seat section 302 is still in fact inhibiting flow to the drain conduit during an injection event, emphasis added. Column 7, generally lines 16-44 describe this. More specifically, lines 16-25 describe an injection event occurring while lines 28-33 and 37-44 describe how the flexible member inhibits flows to the drain conduit. Emphasis added. For clarification, the term “inhibit” only requires hindering or restraining and as applicant has claimed inhibiting flow specifically to the drain conduit, any flow that is even slowed down in moving to the drain conduit has been inhibited.
Applicant’s arguments of figure 3 appear to state similar to the arguments of claim 1 above.

In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.C/          Examiner, Art Unit 3752                                                                                                                                                                                              /JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752